Exhibit 10.2

FIRST AMENDMENT TO LEASE AGREEMENT

THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “First Amendment”) is made on this
13th day of March, 2007, by and between LIBERTY PROPERTY LIMITED PARTNERSHIP, a
Pennsylvania limited partnership (“Landlord”), and INTERNATIONAL HEALTH
PARTNERS, INC., an Indiana corporation (“Tenant”).

BACKGROUND:

A.            Landlord and Tenant entered into a certain Lease Agreement dated
April 22, 2004 (the “Lease”), covering certain premises containing approximately
7,097 rentable square feet (“Premises”) known as Suite 107, located in
Landlord’s building (“Building”) at 120 Gibraltar Road, Horsham, Pennsylvania,
as more fully described in the Lease.

B.            Tenant desires to decrease the size of the Premises and to extend
the Term of the Lease and Landlord has agreed to such decrease and extension
subject to the provisions of this First Amendment.  Accordingly, Landlord and
Tenant desire to amend the Lease.

NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and
covenants contained herein and in the Lease, and intending to be legally bound,
hereby agree that the Lease is amended as follows:

1.             All capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Lease.

2.             Effective retroactive to December 1, 2006 (the “Effective Date”),
Section 1(a) of the Lease defining “PREMISES” is amended by reducing the
approximate rentable square feet of the Premises from 7,097 rentable square feet
to 7,067 rentable square feet.  The Premises, including the 30 rentable square
feet of space (the “Surrender Space”) being surrendered pursuant to this First
Amendment, is shown on Exhibit “A-1” attached hereto.

3.             Tenant has heretofore vacated and surrendered the Surrender Space
to Landlord.

4.             The “TERM” of the Lease is hereby extended for one (1) additional
term of thirty-six (36) months (the “Extended Term”) commencing on June 1, 2007
and expiring at 11:59 P.M. local time on May 31, 2010.

5.             Section 1(c)(iii) of the Lease, defining “EXPIRATION DATE”, is
hereby amended to extend the Expiration Date until May 31, 2010.

6.             Effective March 1, 2007, Section 1(d)(i) of the Lease, entitled
“MINIMUM ANNUAL RENT”, is amended by deleting the schedule contained therein in
its entirety and substituting the following schedule therefor:

Period

 

 

 

Annual

 

 

 

Monthly

 

 

*3/1/07 — 5/31/07

 

 

----------------

 

 

 

$

7,508.69

 

 

 


--------------------------------------------------------------------------------


 

*Notwithstanding anything contained in this First Amendment to the contrary,
Landlord shall provide Tenant with a credit in the amount of $95.64 against
Tenant’s monthly installment of Minimum Annual Rent for the first month of this
period, which credit represents Landlord’s reimbursement to Tenant for Tenant’s
overpayment of Minimum Annual Rent in the months of December, January and
February.  Accordingly, Tenant’s monthly installment of Minimum Annual Rent
payable to Landlord on March 1, 2007 shall be in the amount of $7,413.05.

7.             Effective March 1, 2007, Tenant shall pay on account of Estimated
“ANNUAL OPERATING EXPENSES”, pursuant to Section 1(d)(ii) of the Lease, an
amount equal to the product of 7,067 multiplied by Landlord’s then current per
square foot estimate thereof, payable in equal monthly installments, subject to
adjustment and reconciliation as set forth in the Lease.

8.             Effective retroactive to the Effective Date, Section 1(e) of the
Lease, defining “PROPORTIONATE SHARE”, is amended by deleting the reference to
“14.45%” and substituting “14.39%” therefor.

9.             Tenant’s “MINIMUM ANNUAL RENT” obligation for the Extended Term
shall be as follows:

Period

 

 

 

Annual

 

 

 

Monthly

 

 

6/1/07 — 5/31/08

 

 

$

93,637.75

 

 

 

$

7,803.15

 

 

6/1/08 — 5/31/09

 

 

$

97,171.25

 

 

 

$

8,097.60

 

 

6/1/09 — 5/31/10

 

 

$

100,704.75

 

 

 

$

8,392.06

 

 

 

10.           Tenant accepts the Premises in its “as is” “where is” condition
and Landlord shall have no obligations whatsoever to improve or pay for
improvements to the Premises for Tenant’s use and occupancy, except as otherwise
expressly set forth in the Lease.

11.           Tenant agrees that it has dealt with no brokers in connection with
this First Amendment.  Tenant agrees to indemnify and hold Landlord harmless
from any and all claims for commissions or fees in connection with the Premises
and this First Amendment from any real estate brokers or agents with whom Tenant
may have dealt.

12.           Except as expressly modified herein, the terms and conditions of
the Lease shall remain unchanged and in full force and effect.  Specifically,
without limitation, in the event of any default by Tenant of any of its
obligations under the Lease, as hereby amended, Landlord shall be entitled to
pursue all remedies available under the Lease, as hereby amended, or otherwise
at law or in equity.  Accordingly, Tenant agrees to the following:

(a)           When the Lease, as hereby amended, and the Term or any extension
thereof shall have been terminated on account of any default by Tenant, or when
the Term or any extension thereof shall have expired, Tenant hereby authorizes
any attorney of any court of record of the Commonwealth of Pennsylvania to
appear for Tenant and for anyone claiming by, through or under Tenant and to
confess judgment against all such parties, and in favor of Landlord, in
ejectment and for the recovery of possession of the Premises, for which the
Lease, as hereby amended, or a true and correct copy thereof shall be good and
sufficient warrant.


--------------------------------------------------------------------------------


AFTER THE ENTRY OF ANY SUCH JUDGMENT A WRIT OF POSSESSION MAY BE ISSUED THEREON
WITHOUT FURTHER NOTICE TO TENANT AND WITHOUT A HEARING.  If for any reason after
such action shall have been commenced it shall be determined and possession of
the Premises remain in or be restored to Tenant, Landlord shall have the right
for the same default and upon any subsequent default(s) or upon the termination
of the Lease, as hereby amended, or Tenant’s right of possession as therein set
forth, to again confess judgment as therein provided, for which the Lease, as
hereby amended, or a true and correct copy thereof shall be good and sufficient
warrant.

(b)           In addition to the rights and remedies provided in subsection (a)
above, if Tenant shall default in the payment of the Rent due under the Lease,
as hereby amended, Tenant hereby authorizes any attorney of any court of record
of the Commonwealth of Pennsylvania to appear for Tenant and to confess judgment
against Tenant, and in favor of Landlord, for all sums due under the Lease, as
hereby amended, plus interest, costs and an attorney’s collection commission
equal to the greater of 10% of all such sums or $1,000, for which the Lease, as
hereby amended, or a true and correct copy thereof shall be good and sufficient
warrant.  TENANT UNDERSTANDS THAT THE FOREGOING PERMITS LANDLORD TO ENTER A
JUDGMENT AGAINST TENANT WITHOUT PRIOR NOTICE OR HEARING.  ONCE SUCH A JUDGMENT
HAS BEEN ENTERED AGAINST TENANT, ONE OR MORE WRITS OF EXECUTION OR WRITS OF
GARNISHMENT MAY BE ISSUED THEREON WITHOUT FURTHER NOTICE TO TENANT AND WITHOUT A
HEARING, AND, PURSUANT TO SUCH WRITS, LANDLORD MAY CAUSE THE SHERIFF OF THE
COUNTY IN WHICH ANY PROPERTY OF TENANT IS LOCATED TO SEIZE TENANT’S PROPERTY BY
LEVY OR ATTACHMENT.  IF THE JUDGMENT AGAINST TENANT REMAINS UNPAID AFTER SUCH
LEVY OR ATTACHMENT, LANDLORD CAN CAUSE SUCH PROPERTY TO BE SOLD BY THE SHERIFF
EXECUTING THE WRITS, OR, IF SUCH PROPERTY CONSISTS OF A DEBT OWED TO TENANT BY
ANOTHER ENTITY, LANDLORD CAN CAUSE SUCH DEBT TO BE PAID DIRECTLY TO LANDLORD IN
AN AMOUNT UP TO BUT NOT TO EXCEED THE AMOUNT OF THE JUDGMENT OBTAINED BY
LANDLORD AGAINST TENANT, PLUS THE COSTS OF THE EXECUTION.  Such authority shall
not be exhausted by one exercise thereof, but judgment may be confessed as
aforesaid from time to time as often as any of said rental and other sums shall
fall due or be in arrears, and such powers may be exercised as well after the
expiration of the initial Term of the Lease, as hereby amended, and during any
extended or renewal Term of the Lease, as hereby amended, and after the
expiration of any extended or renewal Term of the Lease, as hereby amended.

(c)           The warrants to confess judgment set forth above shall continue in
full force and effect and be unaffected by amendments to the Lease or other
agreements between Landlord and Tenant even if any such amendments or other
agreements increase Tenant’s obligations or expand the size of the Premises. 
Tenant waives any procedural errors in connection with the entry of any such
judgment or in the issuance of any one or more writs of possession or execution
or garnishment thereon.

(d)           TENANT KNOWINGLY AND EXPRESSLY WAIVES (i) ANY RIGHT, INCLUDING,
WITHOUT LIMITATION, UNDER ANY APPLICABLE


--------------------------------------------------------------------------------


STATUTE, WHICH TENANT MAY HAVE TO RECEIVE A NOTICE TO QUIT PRIOR TO LANDLORD
COMMENCING AN ACTION FOR REPOSSESSION OF THE PREMISES AND (ii) ANY RIGHT WHICH
TENANT MAY HAVE TO NOTICE AND TO HEARING PRIOR TO A LEVY UPON OR ATTACHMENT OF
TENANT’S PROPERTY OR THEREAFTER.

13.           Tenant acknowledges and agrees that the Lease is in full force and
effect.  To the best of Tenant’s knowledge, as of the date hereof, Landlord is
not in default under the Lease.

14.           This First Amendment shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns.

IN WITNESS WHEREOF, Landlord and Tenant, intending to be legally bound, have
executed this First Amendment as of the day and year first above written.

 

LANDLORD:

 

 

LIBERTY PROPERTY LIMITED PARTNERSHIP

 

 

 

 

 

By:

Liberty Property Trust, Sole General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ James J. Mazzarelli

 

 

 

 

Name: James J. Mazzarelli, Jr.

 

 

 

 

Title: Senior Vice President, Regional Director

 

 

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

INTERNATIONAL HEALTH PARTNERS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Alex Soufflas

 

 

 

 

Name: Alex Soufflas

 

 

 

 

Title: CFO & EVP

 

 


--------------------------------------------------------------------------------